REISSUE OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is a reissue office action for US Patent 10,124,234, which included original patent claims 1–17.  Applicant requested amendment of the claims on 6/13/2022.  Claims 1–23 and 26–42 are pending.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“Applicant believes the original patent to be partly inoperative or invalid by reason of the patentee claiming less than patentee had a right to claim in the patent. As one example, broader claim 18 has been added which states a GPS device configured to store, and communicate, via a network, usage data as a user utilizes a piece of athletic equipment, and
a web platform including a database server and a processor, the database server including a training log database configured to store the usage data communicated from the GPS device, the processor configured to generate a graphical user interface having a plurality of fields allowing entry of data regarding the use of the athletic equipment used by the user, at least one of the fields associated with a date of first use of the piece of athletic equipment by the user, another of the fields associated with a maximum usage value for the piece of athletic equipment, the processor being further configured to: track usage of the piece of athletic equipment based on the usage data stored in the training log database, provide a warning notification to the user on a computing device that the piece of athletic equipment is approaching the maximum usage value once the usage data reaches a preset warming value for the maximum usage value for the piece of athletic equipment, and provide an alert to the user on the computing device after determining that the maximum usage value for the piece of athletic equipment has been reached. At least one error that is being corrected is the removal of the phrase “enterable by the user” (See Claim 12), which was not needed for patentability of at least claim 12” (6/13/2022 declaration, additional sheet).

Priority Dates and the Prior Art
	US Patent 10,124,234 issued from application 14/176,046, filed 2/8/2014 which is a continuation of application 13/484,213, filed 5/30/2012 which enjoys priority to provisional application 61/491,325, filed 5/31/2011.  
	Claims 1–23 of this reissue application are not fully supported1 by the provisional application.  This is because the disclosure in the 61/491,325 provisional at least lacks a “wearable GPS”.  Accordingly, the examiner will consider prior art having benefit dates preceding only the 5/30/2012 filing date of parent application 13/484,213 for these claims.

35 USC § 251 Rejections
Claims 18–23, 26–32 and 35–40 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
MPEP 1412.02(I) describes the following three step test for determining whether impermissible recapture exists.  See also the flowchart in MPEP 1412.02(VI).
(1) Determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) Determine whether the reissue claims were “materially narrowed” in other respects, so as to avoid the recapture rule.

Steps (1) and (2)
During the prosecution of 14/176,046 and subsequent to an art rejection, applicant added/argued2 the following claim limitation(s) in seeking allowance of the application.  
Date
Prosecuted Claim(s)
Surrender Generating Limitation (SGL) 
8/3/2015 arguments (e.g. at p. 48–49) 
25
SGL-1: “a wearable GPS device”


Reissue Claim
Missing SGL
18, 26, 37
SGL-1


Step (3)
Each independent claim eliminates the surrendered subject matter in its entirety.  Therefore there is no “material narrowing” present.  As per MPEP 1412.02(II)(C), “[i]f surrendered subject matter has been entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.”  The flowchart likewise instructs the Examiner to “Make recapture rejection” when the final flowchart inquiry results in a “No” which is the case here:

    PNG
    media_image1.png
    156
    343
    media_image1.png
    Greyscale


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 8 and 9 be found allowable, claims 33 and 34 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4–17, 26 and 29–42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0088023 (Werner) in view of UltraCoach3.
1. A system for tracking usage of athletic equipment of a user, comprising: 
“Program Products, Methods, and Systems for Providing Location-Aware Fitness Monitoring Services” (Werner at Title).
a database server including a user database for maintaining records of users registered to access said database server; 
“The services may be offered to a plurality of athletes 14 or other users forming a user community, may be restricted to users that have been issued login IDs and passwords for accessing server 42” (Werner ¶ 0078).
“a user utilizing a remote client computer system 44 first logs into server computer system 42 via Internet 40 and HTTP server 214. As is well known to those skilled in the art, the login process typically includes the entry by the remote user of a login ID and password or other authentication information to server computer system 42, which then authenticates the identity of the user by reference to the user database or the like” (Werner ¶ 0088).
a training log server configured to: receive and store data from each registered user regarding a category of athletic activity in which the registered user engaged; 
“As the athletes participate in the designated fitness activity (e.g. running, biking, inline skating, etc.), GPS waypoints and other data may be logged either remotely or on the server 42, as described in detail above” (Werner ¶ 0277).
“a spectator having access to Internet 40 can view the real-time standings of multiple competitors in a fitness activity, such as a marathon, cycling race, or other competitive event” (Werner ¶ 0085).
“The user may further associate metadata such as keywords (e.g., author name, plan length, fitness event, etc.) with the training plan so that it may be more easily located utilizing a conventional search tool” (Werner ¶ 0143).
receive and store data from each registered user regarding a distance the registered user trained for a given day for each category of athletic activity; receive and store data from each registered user regarding an amount of time the registered user trained for each category of athletic activity; 
“GUI window 420 includes a calendar interface 424 through which the user can select a past, current or future calendar month of interest utilizing cursor 262. An associated list box 422 presents for selection dates within the selected calendar month having journal entries within training journal database 54 for the specified login ID. Thus, by navigating utilizing cursor 262, the user can select for viewing journal entries detailing past or real-time routes previously traversed or currently being traversed by an athlete 14, or prospective routes scheduled for the athlete 14” (Werner ¶ 0106).
“Utilizing the time-stamped waypoints received from GPS receiver 100, GPS reader 160 calculates performance and route information for athlete 14. For example, GPS reader 160 may determine the start and stop times at which a route was begun and ended, an elapsed time, an elapsed distance” (Werner ¶ 0068).
“After data obtained and calculated by readers 160-166 have been formatted by data formatter 170 and optionally compressed by data compressor 172, the data may be either stored within internal memory device 62 (or audio storage 66 or a removal memory loaded in removable memory slot 64) or transmitted over-the-air via WAN transceiver 104 . . . data transmitted to server computer system 42 is typically stored within training journal database 54” (Werner ¶ 0071).
calculate a time-based total distance for each category of athletic activity; and generate a graphical representation of at least one of the calculated time-based total distances; 

    PNG
    media_image2.png
    588
    869
    media_image2.png
    Greyscale
 
	FIG 5B of Werner shows a visual of a specific journal entry.  At 474 and 476 it lists distances and the associated times for the distances – as intervals (subsets) as well as for the overall performance.  At 442 it graphically presents the time-based distances for any chosen interval (subset) as well as for the total overall performance.  In this manner, it shows a graphical representation of at least one of the calculated time-based total distances.
a processor configured to determine whether the user is a registered user based on the records maintained in said user database, 
“The services may be offered to a plurality of athletes 14 or other users forming a user community, may be restricted to users that have been issued login IDs and passwords for accessing server 42” (Werner ¶ 0078).
said processor being configured to generate a graphical user interface having a plurality of fields for entering data regarding the use of the athletic equipment used by the registered user, at least one of said fields pertaining to the date of first use of the athletic equipment by the registered user, another of said fields pertaining to a warning value enterable by the registered user, said processor being configured to: track usage of the athletic equipment based on usage data received and stored by said training log server, issue a warning to the registered user that the athletic equipment is approaching maximum usage once the usage reaches the warning value entered by the registered user, and issue an alert to the user after determining that the maximum usage has been reached; and 
Werner teaches a GUI that shows the tracked, accumulated usage of a specific item of athletic equipment (e.g. shoes), but does not teach fields allowing entry for date of first use and a warning value for the equipment:
“GUI window 440 may present information regarding what pair of shoes 24 the athlete was wearing during the fitness activity, together with a lifetime mileage total for that specific pair of shoes 24” (Werner ¶ 0112).
UltraCoach also teaches a multisport, athletic fitness tracking and data management system which includes the logging and management of fitness data from workouts (UltraCoach p. 7, 25).  UltraCoach also tracks accumulated time and distance associated with various user-defined equipment, including shoes.  UltraCoach provides the user with a GUI to enter data for each equipment such as start distance, start date, notify distance and notify date (UltraCoach, p. 29–31).  The user will be notified when the tracked equipment reaches the notify date and will be notified when it reaches the notify distance.  The earlier-occurring notification of UltraCoach for a piece of equipment may represent the warning issued when the shoes reach the warning value, whereas the later-occurring notification may represent the alert issued after determining that the “maximum usage” has been reached.  This is so regardless of the order of UltraCoach’s notifications and regardless of one being date-based and one being distance-based.  
It would have been obvious to one of ordinary skill at the time of the invention to have provided the user of Werner with such data entry capabilities in order to alert the user upon her accumulated equipment usage as desired.  Doing so would allow the user to be kept up to date on the equipment’s wear and remaining lifetime and would further remind the user to seek replacement as needed when certain usage milestones are met.
a wearable GPS-enabled mobile device which is internet ready, said GPS mobile device being configured to communicate training data live to said training log server as the user is training to automatically update said training log server.
“portable fitness monitoring device 12 further includes a GPS receiver 100” (Werner ¶ 0061). 
See Fig. 1 where the portable fitness monitoring device 12 is worn at the user’s waist.
“portable fitness monitoring device 12 may transmit route and performance information to server computer system 42 for storage in training journal database 54 via Internet 40” (Werner ¶ 0055).
“data recorder module 226 can build a journal entry describing the traversal of a particular route in substantially real time (i.e., during traversal of the route)” (Werner ¶ 0084).

4. The system of claim 1, wherein said processor is configured to track usage distance of the athletic equipment based on the distance data received and stored by said training log server.
“GUI window 440 may present information regarding what pair of shoes 24 the athlete was wearing during the fitness activity, together with a lifetime mileage total for that specific pair of shoes 24” (Werner ¶ 0112).

5. The system of claim 4, wherein said processor is configured to issue the warning based on the usage distance.
“notify distance” (UltraCoach, p. 29–30).  

6. The system of claim 1, wherein said processor is configured to present a predefined list of athletic equipment for selection by the registered user.
	See previously-defined list of equipment listed in the screenshot (UltraCoach p. 29).

7. The system of claim 1, wherein said training log server is configured to receive and store data from each registered user regarding a first use of a bike used by the user since the bike received a tune-up, said processor being configured to track a distance the bike is used based on the data received from the registered user regarding the distance the registered user trained on the bike.
Werner teaches several activities such as running and cycling (Werner ¶ 0051) and teaches tracking of the total miles for user equipment (e.g. shoes at ¶ 0112).  UltraCoach teaches logging activities for at least running and biking and provides an Equipment Log to contain “all the equipment you workout with” and that it will “keep track of the equipment you use during workouts and races and notify you to replace worn items” (p. 29).  UltraCoach further teaches storing equipment and associating it with the “Bike” activity where mileage for the equipment is logged.  UltraCoach also teaches specific examples of bike equipment such as “Cannondale” and “Burley Trailer” (p. 29–31).  
The obviousness asserted above (to have provided the user of Werner with the data entry capabilities of UltraCoach in order to alert the user upon her accumulated equipment usage as desired) provides a system configured for the user to enter data regarding a first use of a bike since last tune-up and for tracking such equipment (e.g. bike) usage/mileage.

8. The system of claim 1, wherein said GPS-enabled mobile device is configured to be worn by a runner while training.
“a location-aware portable fitness monitoring device 12 is utilized by an athlete 14 while engaged in a fitness activity including, but not limited to, running, walking, cycling, hiking, climbing, skating, swimming, skiing, performing aerobic exercises, weight lifting, or participating in various individual or team sports” (Werner ¶ 0051).

9. The system of claim 1, wherein said GPS-enabled mobile device is configured to be worn by a cyclist while training.
“a location-aware portable fitness monitoring device 12 is utilized by an athlete 14 while engaged in a fitness activity including, but not limited to, running, walking, cycling, hiking, climbing, skating, swimming, skiing, performing aerobic exercises, weight lifting, or participating in various individual or team sports” (Werner ¶ 0051).

10. The system of claim 1, wherein said processor is configured to track calendar time of the athletic equipment based on the time data received and stored by said training log server.
“start date . . . notify date” (UltraCoach, p. 29–30).
  
11. The system of claim 10, wherein said processor is configured to issue the warning based on the calendar time.
“start date . . . notify date” (UltraCoach, p. 29–30).

12. A system for tracking usage of athletic equipment of a user, comprising: 
“Program Products, Methods, and Systems for Providing Location-Aware Fitness Monitoring Services” (Werner at Title).
a wearable GPS device configured to communicate training data as the user is training; and 
“portable fitness monitoring device 12 further includes a GPS receiver 100” (Werner ¶ 0061). 
See Fig. 1 where the portable fitness monitoring device 12 is worn at the user’s waist.
“portable fitness monitoring device 12 may transmit route and performance information to server computer system 42 for storage in training journal database 54 via Internet 40” (Werner ¶ 0055).
“data recorder module 226 can build a journal entry describing the traversal of a particular route in substantially real time (i.e., during traversal of the route)” (Werner ¶ 0084).
“the shoes 124 worn during the fitness activity” (Werner ¶ 0063).
a web platform including a training log database configured to store the training data communicated from said GPS device, 
“portable fitness monitoring device 12 may transmit route and performance information to server computer system 42 for storage in training journal database 54 via Internet 40” (Werner ¶ 0055).
“Referring now to FIG. 3, there is depicted a layer diagram of, an exemplary software configuration of server computer system 42 of FIG. 1 that, in accordance with the present invention, provides an automated web-based route generation, route journaling, route visualization and other services” (Werner ¶ 0078).
said web platform including a processor configured to generate a graphical user interface having a plurality of fields for entering data regarding the use of the athletic equipment used by the user, at least one of said fields pertaining to the date of first use of the athletic equipment by the user, another of said fields pertaining to a warning value enterable by the user, said processor being configured to: track usage of the athletic equipment based on the training data stored in said training log database, issue a warning to the user that the athletic equipment is approaching maximum usage once the usage reaches the warning value entered by the user, and issue an alert to the user after determining that the maximum usage has been reached.
Werner teaches a GUI that shows the tracked, accumulated usage of a specific item of athletic equipment (e.g. shoes), but does not teach fields allowing entry for first use and maximum use for the equipment:
“GUI window 440 may present information regarding what pair of shoes 24 the athlete was wearing during the fitness activity, together with a lifetime mileage total for that specific pair of shoes 24” (Werner ¶ 0112).
UltraCoach also teaches a multisport, athletic fitness tracking and data management system which includes the logging and management of fitness data from workouts (UltraCoach p. 7, 25).  UltraCoach also tracks accumulated time and distance associated with various user-defined equipment, including shoes.  UltraCoach provides the user with a GUI to enter data for each equipment such as start distance, start date, notify distance and notify date (UltraCoach, p. 29–31).  The user will be notified when the tracked equipment reaches the notify date and will be notified when it reaches the notify distance.  The earlier-occurring notification of UltraCoach for a piece of equipment may represent the warning issued when the shoes reach the warning value, whereas the later-occurring notification may represent the alert issued after determining that the “maximum usage” has been reached.  This is so regardless of the order of UltraCoach’s notifications.   
It would have been obvious to one of ordinary skill at the time of the invention to have provided the user of Werner with such data entry capabilities in order to alert the user upon her accumulated equipment usage as desired.  Doing so would allow the user to be kept up to date on the equipment’s wear and remaining lifetime and would further remind the user to seek replacement as needed when certain usage milestones are met.

13. The system of claim 12, wherein said processor is configured to track usage distance of the athletic equipment based on distance data stored in said training log database.
“GUI window 440 may present information regarding what pair of shoes 24 the athlete was wearing during the fitness activity, together with a lifetime mileage total for that specific pair of shoes 24” (Werner ¶ 0112).

14. The system of claim 13, wherein said processor is configured to issue the warning based on the usage distance.
“notify distance” (UltraCoach p. 29–30).

15. The system of claim 12, wherein said processor is configured to present a predefined list of athletic equipment for selection by the user.
	See previously-defined list of equipment listed in the screenshot (UltraCoach p. 29).

16. The system of claim 12, wherein said GPS device is configured to be worn by a runner while training.
“a location-aware portable fitness monitoring device 12 is utilized by an athlete 14 while engaged in a fitness activity including, but not limited to, running, walking, cycling, hiking, climbing, skating, swimming, skiing, performing aerobic exercises, weight lifting, or participating in various individual or team sports” (Werner ¶ 0051).

17. The system of claim 12, wherein said GPS device is configured to be worn by a cyclist while training.
“a location-aware portable fitness monitoring device 12 is utilized by an athlete 14 while engaged in a fitness activity including, but not limited to, running, walking, cycling, hiking, climbing, skating, swimming, skiing, performing aerobic exercises, weight lifting, or participating in various individual or team sports” (Werner ¶ 0051).

26. A system to track usage of athletic equipment of a user, comprising: 
“Program Products, Methods, and Systems for Providing Location-Aware Fitness Monitoring Services” (Werner at Title).
a database server including a user database for maintaining records of users registered to access said database server; 
“The services may be offered to a plurality of athletes 14 or other users forming a user community, may be restricted to users that have been issued login IDs and passwords for accessing server 42” (Werner ¶ 0078).
“a user utilizing a remote client computer system 44 first logs into server computer system 42 via Internet 40 and HTTP server 214. As is well known to those skilled in the art, the login process typically includes the entry by the remote user of a login ID and password or other authentication information to server computer system 42, which then authenticates the identity of the user by reference to the user database or the like” (Werner ¶ 0088).
a training log server configured to: receive and store data from each registered user regarding a category of athletic activity in which the registered user engaged; 
“As the athletes participate in the designated fitness activity (e.g. running, biking, inline skating, etc.), GPS waypoints and other data may be logged either remotely or on the server 42, as described in detail above” (Werner ¶ 0277).
“a spectator having access to Internet 40 can view the real-time standings of multiple competitors in a fitness activity, such as a marathon, cycling race, or other competitive event” (Werner ¶ 0085).
“The user may further associate metadata such as keywords (e.g., author name, plan length, fitness event, etc.) with the training plan so that it may be more easily located utilizing a conventional search tool” (Werner ¶ 0143).
receive and store data from each registered user regarding a distance the registered user trained for a given day for each category of athletic activity; receive and store data from each registered user regarding an amount of time the registered user trained for each category of athletic activity; 
“GUI window 420 includes a calendar interface 424 through which the user can select a past, current or future calendar month of interest utilizing cursor 262. An associated list box 422 presents for selection dates within the selected calendar month having journal entries within training journal database 54 for the specified login ID. Thus, by navigating utilizing cursor 262, the user can select for viewing journal entries detailing past or real-time routes previously traversed or currently being traversed by an athlete 14, or prospective routes scheduled for the athlete 14” (Werner ¶ 0106).
“Utilizing the time-stamped waypoints received from GPS receiver 100, GPS reader 160 calculates performance and route information for athlete 14. For example, GPS reader 160 may determine the start and stop times at which a route was begun and ended, an elapsed time, an elapsed distance” (Werner ¶ 0068).
“After data obtained and calculated by readers 160-166 have been formatted by data formatter 170 and optionally compressed by data compressor 172, the data may be either stored within internal memory device 62 (or audio storage 66 or a removal memory loaded in removable memory slot 64) or transmitted over-the-air via WAN transceiver 104 . . . data transmitted to server computer system 42 is typically stored within training journal database 54” (Werner ¶ 0071).
calculate a time-based total distance for each category of athletic activity; and generate a graphical representation of at least one of the calculated time-based total distances; 

    PNG
    media_image2.png
    588
    869
    media_image2.png
    Greyscale
 
	FIG 5B of Werner shows a visual of a specific journal entry.  At 474 and 476 it lists distances and the associated times for the distances – as intervals (subsets) as well as for the overall performance.  At 442 it graphically presents the time-based distances for any chosen interval (subset) as well as for the total overall performance.  In this manner, it shows a graphical representation of at least one of the calculated time-based total distances.
a processor configured to determine whether the user is a registered user based on the records maintained in said user database, 
“The services may be offered to a plurality of athletes 14 or other users forming a user community, may be restricted to users that have been issued login IDs and passwords for accessing server 42” (Werner ¶ 0078).
said processor being configured to generate a graphical user interface having a plurality of fields for entering data regarding the use of the athletic equipment used by the registered user, at least one of said fields pertaining to the date of first use of the athletic equipment by the registered user, another of said fields pertaining to a warning value enterable by the registered user, said processor being configured to: track usage of the athletic equipment based on usage data received and stored by said training log server, issue a warning to the registered user that the athletic equipment is approaching maximum usage once the usage reaches the warning value entered by the registered user, and issue an alert to the user after determining that the maximum usage has been reached; and 
Werner teaches a GUI that shows the tracked, accumulated usage of a specific item of athletic equipment (e.g. shoes), but does not teach fields allowing entry for date of first use and a warning value for the equipment:
“GUI window 440 may present information regarding what pair of shoes 24 the athlete was wearing during the fitness activity, together with a lifetime mileage total for that specific pair of shoes 24” (Werner ¶ 0112).
UltraCoach also teaches a multisport, athletic fitness tracking and data management system which includes the logging and management of fitness data from workouts (UltraCoach p. 7, 25).  UltraCoach also tracks accumulated time and distance associated with various user-defined equipment, including shoes.  UltraCoach provides the user with a GUI to enter data for each equipment such as start distance, start date, notify distance and notify date (UltraCoach, p. 29–31).  The user will be notified when the tracked equipment reaches the notify date and will be notified when it reaches the notify distance.  The earlier-occurring notification of UltraCoach for a piece of equipment may represent the warning issued when the shoes reach the warning value, whereas the later-occurring notification may represent the alert issued after determining that the “maximum usage” has been reached.  This is so regardless of the order of UltraCoach’s notifications.   
It would have been obvious to one of ordinary skill at the time of the invention to have provided the user of Werner with such data entry capabilities in order to alert the user upon her accumulated equipment usage as desired.  Doing so would allow the user to be kept up to date on the equipment’s wear and remaining lifetime and would further remind the user to seek replacement as needed when certain usage milestones are met.
a GPS-enabled mobile device which is internet ready, said GPS mobile device being configured to communicate training data live to said training log server as the user is training to automatically update said training log server.
“portable fitness monitoring device 12 further includes a GPS receiver 100” (Werner ¶ 0061). 
See Fig. 1 where the portable fitness monitoring device 12 is worn at the user’s waist.
“portable fitness monitoring device 12 may transmit route and performance information to server computer system 42 for storage in training journal database 54 via Internet 40” (Werner ¶ 0055).
“data recorder module 226 can build a journal entry describing the traversal of a particular route in substantially real time (i.e., during traversal of the route)” (Werner ¶ 0084).

29. The system of claim 26, wherein said processor is configured to track usage distance of the athletic equipment based on the distance data received and stored by said training log server.
“GUI window 440 may present information regarding what pair of shoes 24 the athlete was wearing during the fitness activity, together with a lifetime mileage total for that specific pair of shoes 24” (Werner ¶ 0112).

30. The system of claim 29, wherein said processor is configured to issue the warning based on the usage distance.
“notify distance” (UltraCoach, p. 29–30).  

31. The system of claim 26, wherein said processor is configured to present a predefined list of athletic equipment for selection by the registered user.
	See previously-defined list of equipment listed in the screenshot (UltraCoach p. 29).

32. The system of claim 26, wherein said training log server is configured to receive and store data from each registered user regarding a first use of a bike used by the user since the bike received a tune-up, said processor being configured to track a distance the bike is used based on the data received from the registered user regarding the distance the registered user trained on the bike.
Werner teaches several activities such as running and cycling (Werner ¶ 0051) and teaches tracking of the total miles for user equipment (e.g. shoes at ¶ 0112).  UltraCoach teaches logging activities for at least running and biking and provides an Equipment Log to contain “all the equipment you workout with” and that it will “keep track of the equipment you use during workouts and races and notify you to replace worn items” (p. 29).  UltraCoach further teaches storing equipment and associating it with the “Bike” activity where mileage for the equipment is logged.  UltraCoach also teaches specific examples of bike equipment such as “Cannondale” and “Burley Trailer” (p. 29–31).  
The obviousness asserted above (to have provided the user of Werner with the data entry capabilities of UltraCoach in order to alert the user upon her accumulated equipment usage as desired) provides a system configured for the user to enter data regarding a first use of a bike since last tune-up and for tracking such equipment (e.g. bike) usage/mileage.

33. The system of claim 26, wherein said GPS-enabled mobile device is configured to be worn by a runner while training.
“a location-aware portable fitness monitoring device 12 is utilized by an athlete 14 while engaged in a fitness activity including, but not limited to, running, walking, cycling, hiking, climbing, skating, swimming, skiing, performing aerobic exercises, weight lifting, or participating in various individual or team sports” (Werner ¶ 0051).

34. The system of claim 26, wherein said GPS-enabled mobile device is configured to be worn by a cyclist while training.
“a location-aware portable fitness monitoring device 12 is utilized by an athlete 14 while engaged in a fitness activity including, but not limited to, running, walking, cycling, hiking, climbing, skating, swimming, skiing, performing aerobic exercises, weight lifting, or participating in various individual or team sports” (Werner ¶ 0051).

35. The system of claim 26, wherein said processor is configured to track calendar time of the athletic equipment based on the time data received and stored by said training log server.
“start date . . . notify date” (UltraCoach, p. 29–30).

36. The system of claim 35, wherein said processor is configured to issue the warning based on the calendar time.
“start date . . . notify date” (UltraCoach, p. 29–30).

37. A system to track usage of athletic equipment of a user, comprising: 
“Program Products, Methods, and Systems for Providing Location-Aware Fitness Monitoring Services” (Werner at Title).
a GPS device configured to communicate training data as the user is training, and 
“portable fitness monitoring device 12 further includes a GPS receiver 100” (Werner ¶ 0061). 
See Fig. 1 where the portable fitness monitoring device 12 is worn at the user’s waist.
“portable fitness monitoring device 12 may transmit route and performance information to server computer system 42 for storage in training journal database 54 via Internet 40” (Werner ¶ 0055).
“data recorder module 226 can build a journal entry describing the traversal of a particular route in substantially real time (i.e., during traversal of the route)” (Werner ¶ 0084).
“the shoes 124 worn during the fitness activity” (Werner ¶ 0063).
a web platform including a training log database configured to store the training data communicated from said GPS device, 
“portable fitness monitoring device 12 may transmit route and performance information to server computer system 42 for storage in training journal database 54 via Internet 40” (Werner ¶ 0055).
“Referring now to FIG. 3, there is depicted a layer diagram of, an exemplary software configuration of server computer system 42 of FIG. 1 that, in accordance with the present invention, provides an automated web-based route generation, route journaling, route visualization and other services” (Werner ¶ 0078).
said web platform including a processor configured to generate a graphical user interface having a plurality of fields for entering data regarding the use of the athletic equipment used by the user, at least one of said fields pertaining to the date of first use of the athletic equipment by the user, another of said fields pertaining to a warning value enterable by the user, said processor being configured to: track usage of the athletic equipment based on the training data stored in said training log database, issue a warning to the user that the athletic equipment is approaching maximum usage once the usage reaches the warning value entered by the user, and issue an alert to the user after determining that the maximum usage has been reached.
Werner teaches a GUI that shows the tracked, accumulated usage of a specific item of athletic equipment (e.g. shoes), but does not teach fields allowing entry for first use and maximum use for the equipment:
“GUI window 440 may present information regarding what pair of shoes 24 the athlete was wearing during the fitness activity, together with a lifetime mileage total for that specific pair of shoes 24” (Werner ¶ 0112).
UltraCoach also teaches a multisport, athletic fitness tracking and data management system which includes the logging and management of fitness data from workouts (UltraCoach p. 7, 25).  UltraCoach also tracks accumulated time and distance associated with various user-defined equipment, including shoes.  UltraCoach provides the user with a GUI to enter data for each equipment such as start distance, start date, notify distance and notify date (UltraCoach, p. 29–31).  The user will be notified when the tracked equipment reaches the notify date and will be notified when it reaches the notify distance.  The earlier-occurring notification of UltraCoach for a piece of equipment may represent the warning issued when the shoes reach the warning value, whereas the later-occurring notification may represent the alert issued after determining that the “maximum usage” has been reached.  This is so regardless of the order of UltraCoach’s notifications.   
It would have been obvious to one of ordinary skill at the time of the invention to have provided the user of Werner with such data entry capabilities in order to alert the user upon her accumulated equipment usage as desired.  Doing so would allow the user to be kept up to date on the equipment’s wear and remaining lifetime and would further remind the user to seek replacement as needed when certain usage milestones are met.

38. The system of claim 37, wherein said processor is configured to track usage distance of the athletic equipment based on distance data stored in said training log database.
“GUI window 440 may present information regarding what pair of shoes 24 the athlete was wearing during the fitness activity, together with a lifetime mileage total for that specific pair of shoes 24” (Werner ¶ 0112).

39. The system of claim 38, wherein said processor is configured to issue the warning based on the usage distance.
“notify distance” (UltraCoach p. 29–30).

40 The system of claim 37, wherein said processor is configured to present a predefined list of athletic equipment for selection by the user.
	See previously-defined list of equipment listed in the screenshot (UltraCoach p. 29).

41. The system of claim 37, wherein said GPS device is configured to be worn by a runner while training.
“a location-aware portable fitness monitoring device 12 is utilized by an athlete 14 while engaged in a fitness activity including, but not limited to, running, walking, cycling, hiking, climbing, skating, swimming, skiing, performing aerobic exercises, weight lifting, or participating in various individual or team sports” (Werner ¶ 0051).

42. The system of claim 37, wherein said GPS device is configured to be worn by a cyclist while training.
“a location-aware portable fitness monitoring device 12 is utilized by an athlete 14 while engaged in a fitness activity including, but not limited to, running, walking, cycling, hiking, climbing, skating, swimming, skiing, performing aerobic exercises, weight lifting, or participating in various individual or team sports” (Werner ¶ 0051).

Claims 2, 3, 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Werner and UltraCoach in view of Weightmania4.
2. The system of claim 1, wherein said processor is configured to track usage time of the athletic equipment based on the time data received and stored by said training log server.
As noted above, Werner tracks accumulated usage (lifetime mileage) of a specific item of athletic equipment (e.g. shoes).  UltraCoach tracks age and accumulated distance associated with equipment (e.g. shoes) and warns and alerts the user regarding replacement at a notify date and a notify total mileage.  Neither however appear to teach tracking total usage time for the equipment.  Weightmania also teaches a fitness track that logs workouts for running, walking and cycling by capturing distance, time, pace, speed for the workouts (p. 2, 4, 7).  Weightmania includes a Training Equipment Manager tied to the workout journal to track equipment usage.  It notes the first use date, the number of times it is used, total use time and total mileage for the equipment.  Weightmania helps determine when it is time to replace shoes, tires, etc. (p. 6).
It would have been obvious to one of ordinary skill at the time of the invention to have tracked total usage time and to have relied upon this total usage time as a basis for warning/alerting users regarding equipment replacement.  Doing so represents a predictable way to help users replace their equipment as it wears.
	
3. The system of claim 2, wherein said processor is configured to issue the warning based on the usage time.
As noted above, Werner tracks accumulated usage (lifetime mileage) of a specific item of athletic equipment (e.g. shoes).  UltraCoach tracks age and accumulated distance associated with equipment (e.g. shoes) and warns and alerts the user regarding replacement at a notify date and a notify total mileage.  Neither however appear to teach tracking total usage time for the equipment.  Weightmania also teaches a fitness track that logs workouts for running, walking and cycling by capturing distance, time, pace, speed for the workouts (p. 2, 4, 7).  Weightmania includes a Training Equipment Manager tied to the workout journal to track equipment usage.  It notes the first use date, the number of times it is used, total use time and total mileage for the equipment.  Weightmania helps determine when it is time to replace shoes, tires, etc. (p. 6).
It would have been obvious to one of ordinary skill at the time of the invention to have tracked total usage time and to have relied upon this total usage time as a basis for warning/alerting users regarding equipment replacement.  Doing so represents a predictable way to help users replace their equipment as it wears.

27. The system of claim 26, wherein said processor is configured to track usage time of the athletic equipment based on the time data received and stored by said training log server.
As noted above, Werner tracks accumulated usage (lifetime mileage) of a specific item of athletic equipment (e.g. shoes).  UltraCoach tracks age and accumulated distance associated with equipment (e.g. shoes) and warns and alerts the user regarding replacement at a notify date and a notify total mileage.  Neither however appear to teach tracking total usage time for the equipment.  Weightmania also teaches a fitness track that logs workouts for running, walking and cycling by capturing distance, time, pace, speed for the workouts (p. 2, 4, 7).  Weightmania includes a Training Equipment Manager tied to the workout journal to track equipment usage.  It notes the first use date, the number of times it is used, total use time and total mileage for the equipment.  Weightmania helps determine when it is time to replace shoes, tires, etc. (p. 6).
It would have been obvious to one of ordinary skill at the time of the invention to have tracked total usage time and to have relied upon this total usage time as a basis for warning/alerting users regarding equipment replacement.  Doing so represents a predictable way to help users replace their equipment as it wears.

28. The system of claim 27, wherein said processor is configured to issue the warning based on the usage time.
As noted above, Werner tracks accumulated usage (lifetime mileage) of a specific item of athletic equipment (e.g. shoes).  UltraCoach tracks age and accumulated distance associated with equipment (e.g. shoes) and warns and alerts the user regarding replacement at a notify date and a notify total mileage.  Neither however appear to teach tracking total usage time for the equipment.  Weightmania also teaches a fitness track that logs workouts for running, walking and cycling by capturing distance, time, pace, speed for the workouts (p. 2, 4, 7).  Weightmania includes a Training Equipment Manager tied to the workout journal to track equipment usage.  It notes the first use date, the number of times it is used, total use time and total mileage for the equipment.  Weightmania helps determine when it is time to replace shoes, tires, etc. (p. 6).
It would have been obvious to one of ordinary skill at the time of the invention to have tracked total usage time and to have relied upon this total usage time as a basis for warning/alerting users regarding equipment replacement.  Doing so represents a predictable way to help users replace their equipment as it wears.

Claims 18–23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Werner in view of UltraCoach and US 2009/0043445 (Bishop).
18. A system comprising: 
“Program Products, Methods, and Systems for Providing Location-Aware Fitness Monitoring Services” (Werner at Title).
a GPS device configured to store and communicate, via a network, usage data as a user utilizes a piece of athletic equipment; and 
“portable fitness monitoring device 12 further includes a GPS receiver 100” (Werner ¶ 0061). 
See Fig. 1 where the portable fitness monitoring device 12 is worn at the user’s waist.
“portable fitness monitoring device 12 may transmit route and performance information to server computer system 42 for storage in training journal database 54 via Internet 40” (Werner ¶ 0055).
“data recorder module 226 can build a journal entry describing the traversal of a particular route in substantially real time (i.e., during traversal of the route)” (Werner ¶ 0084).
“the shoes 124 worn during the fitness activity” (Werner ¶ 0063).
a web platform including a database server and a processor, the database server including a training log database configured to store the usage data communicated from the GPS device, 
“portable fitness monitoring device 12 may transmit route and performance information to server computer system 42 for storage in training journal database 54 via Internet 40” (Werner ¶ 0055).
“Referring now to FIG. 3, there is depicted a layer diagram of, an exemplary software configuration of server computer system 42 of FIG. 1 that, in accordance with the present invention, provides an automated web-based route generation, route journaling, route visualization and other services” (Werner ¶ 0078).
the processor configured to generate a graphical user interface having a plurality of fields allowing entry of data regarding the use of the athletic equipment used by the user, at least one of the fields associated with a date of first use of the piece of athletic equipment by the user, another of the fields associated with a maximum usage value for the piece of athletic equipment, the processor being further configured to: track usage of the piece of athletic equipment based on the usage data stored in the training log database, provide a warning notification to the user on a computing device that the piece of athletic equipment is approaching the maximum usage value once the usage data reaches a preset warning value for the maximum usage value for the piece of athletic equipment, and provide an alert to the user on the computing device after determining that the maximum usage value for the piece of athletic equipment has been reached.
Werner teaches a GUI that shows the tracked, accumulated usage of a specific item of athletic equipment (e.g. shoes), but does not teach fields allowing entry for a date of first use and a maximum usage value for the equipment:
“GUI window 440 may present information regarding what pair of shoes 24 the athlete was wearing during the fitness activity, together with a lifetime mileage total for that specific pair of shoes 24” (Werner ¶ 0112).
UltraCoach also teaches a multisport, athletic fitness tracking and data management system which includes the logging and management of fitness data from workouts (UltraCoach p. 7, 25).  UltraCoach also tracks accumulated time and distance associated with various user-defined equipment, including shoes.  UltraCoach provides the user with a GUI to enter data for each equipment such as start distance, start date, notify distance and notify date (UltraCoach, p. 29–31).  The user will be notified when the tracked equipment reaches the notify date and will be notified when it reaches the notify distance.  
It would have been obvious to one of ordinary skill at the time of the invention to have provided the user of Werner with such data entry capabilities in order to notify the user according to a distance-based threshold (or a date-based threshold).  Doing so would allow the user to be kept up to date on the equipment’s wear and remaining life and would further remind the user to seek replacement as needed when certain usage is met.
UltraCoach does not however teach a notification “once the usage data reaches a preset warning value for the maximum usage value” and another notification “after determining that the maximum usage value . . . has been met”, in combination with a maximum usage value user entry field.  Simply put, UltraCoach does not provide two notifications based on a particular, single usage value field.  
Bishop however teaches an equipment notification system that alerts a user based on the equipment’s usage (e.g. mileage) and a determined threshold so that the equipment can be inspected, serviced or replaced as needed (see Abstract, ¶ 0004–0005).  While Bishop provides examples related to automobile tires, it is reasonably pertinent to the particular problem at hand here – tracking equipment usage/mileage and alerting users based on usage/mileage thresholds.  
In particular, Bishop teaches that a notification can be sent to the equipment owner when the equipment reaches a predefined threshold or sent when the equipment is about to reach a predefined mileage:
“sends information to the owner (step 114), to the dealer (step 116), or to both indicating that the vehicle's mileage has reached (or is about to reach) a certain value, such as 5000 miles” (Bishop ¶ 0014).
 Bishop teaches the value of preliminarily warning the owner prior to reaching the mileage threshold.  One of ordinary skill would recognize that this provides the owner the opportunity to service/replace the equipment before the threshold is met or exceeded.  This warning-before-maximum-threshold action would have been obvious to have been employed with that of Werner in view of UltraCoach.  Sending an initial warning for an upcoming distance threshold (per Bishop) before later sending the actual threshold-is-met alert (per UltraCoach) would have been obvious and would have yielded predictable results with that of Werner.  Sending two notifications rather than one for a single threshold represents obvious duplication of parts.  Warning the user before later alerting the user based upon the same date-based threshold would have been likewise obvious.  

19. The system of claim 18, wherein the processor is further configured to track usage distance of the piece of athletic equipment based on distance data received from the wearable GPS and stored in the training log database.
“GUI window 440 may present information regarding what pair of shoes 24 the athlete was wearing during the fitness activity, together with a lifetime mileage total for that specific pair of shoes 24” (Werner ¶ 0112).

20. The system of claim 19, wherein the processor is configured to provide the warning notification based on the usage distance.
“notify distance” (UltraCoach p. 29–30).

21. The system of claim 18, wherein the processor is configured to present a predefined list of athletic equipment for selection by the user.
	See previously-defined list of equipment listed in the screenshot (UltraCoach p. 29).

22. The system of claim 18, wherein the GPS device is configured to be worn by a runner.
“a location-aware portable fitness monitoring device 12 is utilized by an athlete 14 while engaged in a fitness activity including, but not limited to, running, walking, cycling, hiking, climbing, skating, swimming, skiing, performing aerobic exercises, weight lifting, or participating in various individual or team sports” (Werner ¶ 0051).

23. The system of claim 18, wherein the GPS device is configured to be worn by a cyclist or a swimmer.
“a location-aware portable fitness monitoring device 12 is utilized by an athlete 14 while engaged in a fitness activity including, but not limited to, running, walking, cycling, hiking, climbing, skating, swimming, skiing, performing aerobic exercises, weight lifting, or participating in various individual or team sports” (Werner ¶ 0051).


Response to Arguments
Support for Priority 
Applicant argues:
“While the Office Action asserts claims 1-23 are not supported by Provisional Application 61/491,325, Applicant respectfully asserts a person of ordinary skill in the art would find support in Provisional Application 61/491,325 for the identified term” [wearable GPS device] (6/13/2022 Remarks, p. 10).
Examiner disagrees.  No reasoning has been provided for such an assertion and therefore the examiner maintains his position regarding the lack of support for the earlier priority.

251 Recapture 
Applicant’s amendments and arguments have overcome the recapture rejection presented in the previous action.  However, the current deletion of “wearable GPS” has introduced a new recapture rejection as presented above.

Prior Art
Applicant argues:
“the notifications in UltraCoach relate to two different values - distance and date . . . Claim 18 states that the warning and the alert are both for the (same) maximum usage value.” (6/13/2022 Remarks, p. 13).
Examiner agrees that the new language in claim 18 is sufficient to overcome the rejection relying on UltraCoach’s date notification and distance notification.
However, the same language is not present in claim 1 and therefore UltraCoach’s date notification and distance notification meet the broader claim language at issue for claim 1 as described above.   The concept of “maximum usage” is not tied to a user data entry field in claim 1.  The phrase “maximum usage” appears merely as a purpose for the warning that is triggered upon reaching  the entered warning value.  The alert is issued when this un/poorly-defined “maximum usage” is reached.
The concept for an end-of-life “maximum usage” for a pair of shoes could be based on age and/or distance – lightly-used shoes that are simply very old or newer shoes that have seen tremendous use or somewhere in between.

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0242510 (Topel) teaches an apparatus to determine belt condition in exercise equipment.  Topel teaches user-defined mileage thresholds and notifications sent to the user according to the thresholds.  An example is a notification at 27,000 miles and at every 3,000 miles thereafter.  See ¶ 0047, 0050.

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716. The examiner can normally be reached Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant has asserted that “a person of ordinary skill in the art would find support in Provisional Application 61/491,325 for the identified term”, i.e. the wearable GPS device.  No reasoning has been provided for such an assertion and therefore the examiner maintains his position regarding the lack of support for the earlier priority.
        2 In Hester, supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture "can occur through arguments alone" . 142 F.3d at 1482, 46 USPQ2d at 1649.
        3 “UltraCoach Multi-Sport Fitness Data Management”, © Copyright FitCentric Technologies, Inc., 1995–2002, http://www.fitcentric.com.  This reference was cited by applicant and bears a latest copyright date of 2002.  Therefore, this product manual predates the earliest priority date of the application by more than one year.
        4 “Weightmania.com – Fitness and Nutrition Software”, https:://web/archive.org/web/20100213095231/http:/www.weightmania.com/wmonlinefacts.htm, 2/13/2010.  This reference was cited by applicant and predates the earliest priority date of the application by more than one year.